O’Brien, J.:
The questions presented-^ save as to some rulings upon evidence to which exception was taken, and which we do not regard as very material—are similar to those in Pape v. New York & Harlem R. R. Co. (ante, p. 175.) The injunction granted should be modified for the same reason as in the case referred to, namely, that the learned trial judge overlooked the fact that. in addition to the width of the cut, which was fifty-six feet, there were sustaining walls which made the entire width of the ground occupied and used for railroad purposes sixty-one feet eight inches. The fee damages here awarded should also' be modified by reducingthem to $8,000, and the extra allowanee should accordingly be reduced. As so modified, the judgment should be affirmed, without costs. Ingraham and Hatch, JJ., concurred; Van Brunt, P. J., and McLaughlin, J., dissented.